            Case 3:20-cv-05546-RJB-MLP Document 29 Filed 03/01/21 Page 1 of 4




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   SANDRA LEE LANE,

 9                              Plaintiff,                Case No. C20-5546 RJB-MLP

10          v.                                            PRETRIAL SCHEDULING ORDER

11   WASHINGTON DEPARTMENT OF
     CORRECTIONS, et al.,
12
                                Defendants.
13

14
            This is a civil rights action brought pursuant to 42 U.S.C. § 1983. Defendants have filed
15
     an answer to Plaintiff’s complaint. (Dkt. # 28.) Accordingly, the Court hereby establishes the
16
     following pretrial schedule:
17
            (1)     Discovery
18
            All discovery shall be completed by June 28, 2021. Service of responses to
19
     interrogatories, requests for production, and requests for admissions, and the taking of
20
     depositions, shall be completed by this date. The Federal Rules of Civil Procedure require that
21
     responses to discovery requests be served within thirty (30) days after service. See Fed. R. Civ.
22
     P. 33(b)(2), 34(b)(2)(A), 36(a)(3). The serving party, therefore, must serve his/her discovery
23

24

25
     -1
            Case 3:20-cv-05546-RJB-MLP Document 29 Filed 03/01/21 Page 2 of 4




 1   requests at least thirty (30) days before the deadline in order to allow the other party time to

 2   answer.

 3          (2)      Dispositive Motions

 4          Any dispositive motion shall be filed and served on or before July 28, 2021. Pursuant to

 5   LCR 7(b), any argument being offered in support of a motion shall be submitted as a part of the

 6   motion itself and not in a separate document. The motion shall include in its caption

 7   (immediately below the title of the motion) a designation of the date the motion is to be noted for

 8   consideration upon the Court’s motion calendar. Dispositive motions shall be noted for

 9   consideration on a date no earlier than the fourth Friday following filing and service of the

10   motion. LCR 7(d)(3).

11          All briefs and affidavits in opposition to any motion shall be filed and served pursuant to

12   the requirements of Rule 7 of the Federal Rules of Civil Procedure and LCR 7. The party making

13   a motion may file and serve a reply to the opposing party’s briefs and affidavits. Any reply brief

14   shall also be filed and served pursuant to the requirements of Rule 7 of the Federal Rules of Civil

15   Procedure and LCR 7.

16          Defendants are reminded that they MUST serve a Rand notice, in a separate document,

17   concurrently with motions for summary judgment so that pro se prisoner plaintiffs will have fair,

18   timely and adequate notice of what is required of them in order to oppose such motions. Woods

19   v. Carey, 684 F.3d 934, 941 (9th Cir. 2012). The Ninth Circuit has set forth model language for

20   such notices:

21                A motion for summary judgment under Rule 56 of the Federal Rules of
                  Civil Procedure will, if granted, end your case.
22                Rule 56 tells you what you must do in order to oppose a motion for summary
                  judgment. Generally, summary judgment must be granted when there is no
23                genuine issue of material fact – that is, if there is no real dispute about any
                  fact that would affect the result of your case, the party who asked for
24

25
     -2
            Case 3:20-cv-05546-RJB-MLP Document 29 Filed 03/01/21 Page 3 of 4




 1                summary judgment is entitled to judgment as a matter of law, which will
                  end your case. When a party you are suing makes a motion for summary
 2                judgment that is properly supported by declarations (or other sworn
                  testimony), you cannot simply rely on what your complaint says. Instead,
 3                you must set out specific facts in declarations, depositions, answers to
                  interrogatories, or authenticated documents, as provided in Rule 56(e),
 4                that contradict the facts shown in the defendant’s declarations and
                  documents and show that there is a genuine issue of material fact for
 5                trial. If you do not submit your own evidence in opposition, summary
                  judgment, if appropriate, may be entered against you. If summary
 6                judgment is granted, your case will be dismissed and there will be no
                  trial.
 7

 8   Rand v. Rowland, 154 F.3d 952, 963 (9th Cir. 1998) (emphasis added). Defendants who fail to

 9   file and serve the required Rand notice on the plaintiff may have their motion stricken from the

10   Court’s calendar with leave to re-file.

11          (3)      Joint Pretrial Statement

12          The parties are advised that a due date for filing a Joint Pretrial Statement may be

13   established at a later date pending the outcome of any dispositive motions.

14          (4)      Proof of Service and Sanctions

15          All motions, pretrial statements and other filings shall be accompanied by proof that such

16   documents have been served upon counsel for the opposing party or upon any party acting pro

17   se. The proof of service shall show the day and manner of service and may be by written

18   acknowledgment of service, by certificate of a member of the bar of this Court, by affidavit of

19   the person who served the papers, or by any other proof satisfactory to the Court. Failure to

20   comply with the provisions of the Order can result in dismissal/default judgment or other

21   appropriate sanctions.

22          (5)      The Clerk of Court is directed to send a copy of this Order to Plaintiff and to

23   counsel for Defendants.

24

25
     -3
          Case 3:20-cv-05546-RJB-MLP Document 29 Filed 03/01/21 Page 4 of 4




 1        Dated this 1st day of March, 2021.

 2


                                               A
 3

 4                                             MICHELLE L. PETERSON
                                               United States Magistrate Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     -4
